PARKS, Vice Presiding Judge,
dissenting:
I dissent. First, I disagree with the majority’s failure to include the exception for “trucks” in its analysis by stating that the sole classification involved was the distinction between passenger cars and recreational vehicles. Majority, at 825. Appel-lee raised the exception for trucks in his arguments to the municipal court. (O.R.) (Tr. 5, 7) The exemption for trucks is retained in the amended version of the mandatory seat belt law. See 22 O.S.Supp. 1988, § 12-417(A). In any event, in adding the exemption for trucks to the majority’s reasoning, I cannot agree that the Legislature could reasonably have found that trucks and recreational vehicles compose a class of vehicles that, on the whole, are larger than passenger cars and therefore afford more protection from injury. Majority, at 826. Equal protection requires that a classification rest on real and not feigned differences, and that the distinction have some relevance to the purpose for which the classification is made. Callison v. Callison, 687 P.2d 106, 109 (Okla.1984). The justification offered by appellant for the classification involved here is based on “feigned” differences which have no relevance to the purpose of the classification. Accordingly, I dissent to the majority’s refusal to find the mandatory seat belt law unconstitutional.